Delehanty, S.
This is an application by the father of the above-named intestate to revoke letters of administration heretofore issued by this court to Ernest Deas upon a petition wherein the latter represented himself as husband of the intestate. Sufficient proof was presented by the respondent to establish the fact of marriage between him and the deceased. The only item of evidence tending in any degree to negative the fact of marriage was the continued use by the intestate of the name O’Brien in the receipt of compensation payments arising out of the death of her first husband. This fact does not overbear the' substantial proof that the intestate and the respondent lived together under such circumstances as create a presumption that they were married (Gall v. Gall, 114 N. Y. 109, at p. 117; Hynes v. McDermott, 91 id. 451; Matter of Erlanger, 145 Misc. 1.)
Application denied.